Case 1:17-cv-03936-TWP-MPB Document 151 Filed 07/17/19 Page 1 of 5 PageID #: 1734



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

                                                )
  COMMON CAUSE INDIANA,                         )
                                                )
                 Plaintiff,                     )
                                                )       Case No. 1:17-cv-3936-TWP-MPB
                 v.                             )
                                                )
  CONNIE LAWSON, in her official capacity )
  as Secretary of State of Indiana; J. BRADLEY )
  KING, in his official capacity as Co-Director )
  of the Indiana Election Division; and         )
  ANGELA M. NUSSMEYER, in her official )
  capacity as Co-Director of the Indiana        )
  Election Division,                            )
                                                )
                 Defendants.                    )
                                                )
  INDIANA STATE CONFERENCE OF THE               )
  NATIONAL ASSOCIATION FOR THE                  )
  ADVANCEMENT OF COLORED PEOPLE                 )
  and LEAGUE OF WOMEN VOTERS OF                 )       Case No. 1:17-cv-02897-TWP-MPB
  INDIANA,                                      )
                                                )
                 Plaintiffs,                    )
                                                )
                 v.                             )
                                                )
  CONNIE LAWSON, in her official capacity )
  as Secretary of State of Indiana; J. BRADLEY )
  KING, in his official capacity as Co-Director )
  of the Indiana Election Division; and         )
  ANGELA M. NUSSMEYER, in her official )
  capacity as Co-Director of the Indiana        )
  Election Division,                            )
                                                )
                 Defendants.                    )



                PLAINTIFFS IN THE ABOVE-CAPTIONED CASES’ MOTION TO
                     EXTEND DISCOVERY AND RELATED DEADLINES

         Pursuant to the Court’s scheduling order (Common Cause Dkt. 120; NAACP Dkt. 79), prior

  extension of discovery (Common Cause Dkt. 139; NAACP Dkt. 96), and Federal Rule of Civil

  Procedure 16(b)(4), Plaintiffs respectfully move for an order extending certain discovery and


                                                    1
Case 1:17-cv-03936-TWP-MPB Document 151 Filed 07/17/19 Page 2 of 5 PageID #: 1735



  expert witness deadlines, as well as deadlines for dispositive motions. Plaintiffs have conferred

  with Defendants, and they do not oppose this motion.

         Plaintiffs request this extension to accommodate the schedules of counsel for Plaintiffs and

  Defendants, as well as a third-party witness. Discovery in this case is not yet completed.

         Plaintiffs propose, and Defendants do not oppose, the following amended schedule:


   Event                                        Prior Deadline               New Deadline
   Deadline for completing non-expert           August 9, 2019               September 23, 2019
   witness discovery and discovery relating
   to liability issues
   Deadline for party with the burden of        August 23, 2019              September 23, 2019
   proof to file a statement of the claims or
   defenses to be proved at trial
   Deadline for Plaintiffs to disclose the      August 23, 2019              September 23, 2019
   name, address, and vita of any expert
   witness, and to serve the report required
   by Fed. R. Civ. P. 26(a)(2)
   Deadline for Defendants to disclose the      30 days after Plaintiffs or 30 days after Plaintiffs or
   name, address, and vita of any expert        September 20, 2019          October 23, 2019
   witness, and to serve the report required
   by Fed. R. Civ. P. 26(a)(2)
   Deadline for expert witness discovery        September 20, 2019           October 18, 2019
   and discovery related to damages
   Deadline to file dispositive motions         October 18, 2019             November 18, 2019

         Plaintiffs in the above-captioned cases respectfully move this Court to enter an order

  adopting the above modified schedule.

  Dated: July 17, 2019

   Attorneys for Common Cause Indiana                   Attorneys for Indiana State Conference of the
                                                        NAACP and League of Women Voters of
                                                        Indiana
   By:__ Kathryn C. Sadasivan                           By:________________
   DEMOS                                                BRENNAN CENTER FOR JUSTICE AT
   Stuart C. Naifeh*                                    NYU SCHOOL OF LAW
   Kathryn C. Sadasivan*                                Myrna Pérez
   80 Broad Street, 4th Floor                           Eliza Sweren-Becker

                                                    2
Case 1:17-cv-03936-TWP-MPB Document 151 Filed 07/17/19 Page 3 of 5 PageID #: 1736



   New York, NY 10004                       120 Broadway, Suite 1750
   (212) 485-6055                           New York, NY 10271
   snaifeh@demos.org                        (646) 292-8310
   ksadasivan@demos.org
                                            QUINN EMANUEL URQUHART &
   DEMOS                                    SULLIVAN, LLP
   Chiraag Bains* **                        Sascha N. rand
   740 6th St. NW, 2nd Floor                Ellyde R. Thompson
   Washington, DC 20001                     Ellison ward Merkel
   (202) 864-2746                           Geneva McDaniel
   cbains@demos.org                         Alexandre J. Tschumi
                                            51 Madison Avenue, 22nd Floor
   AMERICAN CIVIL LIBERTIES UNION           New York, NY 10010
   Sophia Lin Lakin*                        (212) 849-7000
   Adriel I. Cepeda Derieux*
   Dale Ho*                                 MCCAIN LAW OFFICES, P.C.
   125 Broad Street, 18th Floor             Trent A. McCain
   New York, NY 10004                       5655 Broadway
   (212) 519-7836                           Merrillville, IN 46410
   slakin@aclu.org                          (219) 884-0696
   acepedaderieux@aclu.org
   dho@aclu.org

   DAVIS WRIGHT TREMAINE LLP
   Matthew R. Jedreski*
   Kate Kennedy*
   L. Danielle Toaltoan*
   1201 Third Avenue, Suite 2200
   Seattle, WA 98101
   (206) 622-3150
   mjedreski@dwt.com
   kkennedy@dwt.com
   danielletoaltoan@dwt.com

   ACLU OF INDIANA
   Gavin M. Rose, No. 26565-53
   Stevie Pactor
   1031 E. Washington St.
   Indianapolis, in 46202
   (317) 635-4105
   grose@aclu-in.org
   spactor@aclu-in.org

   FILLENWARTH DENNERLINE GROWTH
   & TOWE, LLP
   William R. Groth, No. 7325-49
   429 East Vermont Street, Suite 200

                                        3
Case 1:17-cv-03936-TWP-MPB Document 151 Filed 07/17/19 Page 4 of 5 PageID #: 1737



   Indianapolis, IN 46202
   (317) 353-9363
   wgroth@fdgtlaborlaw.com

   *Admitted Pro Hac Vice
   **Admitted in Massachusetts, not D.C.; practice limited pursuant to D.C. App. R. 49 (c)(3).




                                                 4
Case 1:17-cv-03936-TWP-MPB Document 151 Filed 07/17/19 Page 5 of 5 PageID #: 1738



                                   CERTIFICATE OF SERVICE
          I hereby verify that on this 17th day of July 2019, a copy of the foregoing was filed
  electronically with the Clerk of this court. Service of this filing will be made on all ECF-registered
  counsel by operation of the Court’s filing system. Parties may access this filing through the Court’s
  system.


                                                        /s/ Kathryn C. Sadasivan
                                                        Kathryn C. Sadasivan
                                                        Counsel for Plaintiff Common Cause




                                                    5
